852 F.2d 565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Reginald INGRAM, Plaintiff-Appellant,v.Superintendent O'DEA;  Officer Bigsby, Defendants-Appellees.
No. 88-7144.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 30, 1988.Decided:  July 18, 1988.

Reginald Ingram, appellant pro se.
David M. Parker (North Carolina Department of Justice), for appellees.
Before DONALD RUSSELL, K.K. HALL and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Reginald Ingram appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ingram v. O'Dea, C/A No. 87-518-S (M.D.N.C. May 3, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.